Citation Nr: 0735725	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  06-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1983 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  


FINDING OF FACT

The veteran has level I hearing in his left ear and level I 
hearing in the nonservice-connected right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating left ear 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004 and in March 2006.  The veteran 
was notified of the evidence needed to substantiate the claim 
for increase and that VA would obtain VA records and records 
of other Federal agencies and that he could submit private 
medical records or authorizes VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession. The 
notice included the degree of disability assignable and the 
general provision for the effective date of the claim, that 
is, the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the veteran was provided 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in December 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA records and 
afforded the veteran VA examinations.  At the hearing in 
September 2007, the record was held open for 30 days in order 
to afford the veteran the opportunity to submit additional 
private medical records, but no additional evidence has been 
submitted.  As there are no additional records to obtain, the 
Board concludes that no further assistance to the appellant 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence

On audiometric testing of the left ear by VA in April 2004, 
the left ear pure tone thresholds in decibels at the tested 
frequencies of 1000, 2000, 3000, and 4000 Hertz were 25, 45, 
35, and 15, respectively. The average pure tone threshold was 
30 decibels in the left ear and speech recognition was 96 
percent. 

On audiometric testing of the left ear by VA in October 2006, 
the left ear pure tone thresholds in decibels at the tested 
frequencies of 1000, 2000, 3000, and 4000 Hertz were 35, 45, 
35, and 20, respectively.  The average pure tone threshold 
was 29.25 decibels in the left ear and speech recognition was 
100 percent.  



Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  38 C.F.R. § 
4.85. 

Evaluations of hearing impairment range from 0 to 100 percent 
based on organic impairment of hearing acuity.  Auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.

To evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85. Tables VI and VII are used to 
calculate the rating to be assigned.

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

Table VII is used to determine the rating assigned by 
combining the Roman numeral designations for hearing 
impairment of each ear.



Where service connection is in effect for hearing impairment 
in only one ear, the auditory acuity in the nonservice- 
connected ear is assigned Roman numeral designation of I, 
subject to the provisions of 38 C.F.R. § 3.383.  Under 38 
C.F.R. § 3.383, if the service-connected ear is 10 percent or 
more disabling, the deafness of the nonservice- connected 
ear, whether total or partial, is considered in assigning the 
proper rating. 38 U.S.C.A. § 1160.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis 

In the rating decision of January 2005, the RO granted 
service connection for left ear hearing loss and assigned a 
noncompensably rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Applying the results of the audiometric testing in April 2004 
and October 2006 by VA to TABLE VI, the findings for the left 
ear yield a numerical designation of I (between 0 and 41 
average pure tone decibel hearing loss with between 92 and 
100 percent of speech discrimination) and a designation of I 
for the nonservice-connected right ear as required by 38 
C.F.R. § 4.85.  

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

As the veteran does not have a 10 percent rating for hearing 
loss in his service connected left ear, the nonservice-
connected right ear is assigned a numeral designation of I 
and the provisions of 38 C.F.R. § 3.383 do not apply.

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective, but from 
the effective date of service connection, the clinical 
findings have shown that the veteran does not meet the 
criteria for a compensable rating for left ear hearing loss.  
Accordingly, a staged rating based on facts found is not 
warranted. Fenderson v. West, 12 Vet. App. 119 (1999).

As the veteran's hearing loss is not compensable under the 
rating schedule, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).


ORDER

An initial compensable rating for left ear hearing loss is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


